J. S69020/14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                    v.                  :
                                        :
DAQUASIA K. RANSOME,                    :         No. 3411 EDA 2013
                                        :
                         Appellant      :


           Appeal from the Judgment of Sentence, October 30, 2013,
                in the Court of Common Pleas of Lehigh County
              Criminal Division at Nos. CP-39-CR-0000274-2012,
              CP-39-CR-0000436-2012, CP-39-CR-0000438-2012


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., AND STABILE, J.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED JANUARY 16, 2015

      Appellant, Daquasia K. Ransome, appeals from the judgment of

sentence entered on October 30, 2013, in the Court of Common Pleas of

Lehigh County. Appointed counsel, Sean T. Poll, Esq., has filed a petition to

withdraw accompanied by an Anders brief.1 We grant counsel’s withdrawal

petition and affirm.

      The facts of this matter, as aptly summarized by the trial court, are as

follows:

                   On December 22, 2011, members of the
             Whitehall Police Department responded to Macy’s
             Department Store, located at the Lehigh Valley Mall,
             Whitehall, Lehigh County, Pennsylvania for the
             report of a retail theft.    Members of the loss

1
 See Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981).
J. S69020/14


          prevention department had observed a female actor,
          later identified as [appellant], select items of clothing
          offered for sale while carrying what appeared to be
          an empty purse. They observed [appellant] take
          those items to a fitting room and later exit the fitting
          room without any clothing in hand and the purse
          visibly filled. She then exited the store, passing all
          points of sale without rendering payment. She was
          stopped by loss prevention and the items were
          recovered, totaling $840.40.

                From September 28, 2012 through October 2,
          2012, [appellant] had access to Marcia Leishman’s
          computer and used Ms. Leishman’s Visa Debit
          account to make unauthorized online purchases,
          including ordering pizza from Domino’s and to pay
          for a room at the Staybridge Suites, located on
          Airport    Road,    Allentown,    Lehigh    County,
          Pennsylvania. [] Appellant also used Ms. Leishman’s
          credit card to reserve a room at the Homewood
          Suites in Allentown, Lehigh County, Pennsylvania.
          The total value of all purchases made without
          authorization was $1,125.00.

                 On October 3, 2012, shortly after 2 p.m.,
          [appellant] and her co-defendants, Denisse Guzman
          and Angel Gil, were in the area of Jefferson
          Elementary School, in Emmaus, Lehigh County,
          Pennsylvania. Mr. Gil had driven [appellant] and
          Ms. Guzman in his sand-colored car. While in the
          area, [appellant] saw a 16 year old female, later
          identified as K.D., and directed Mr. Gil to pull the
          vehicle over. Mr. Gil backed the car into an alley to
          conceal his license plate. [Appellant] approached
          K.D., while Mr. Gil and Ms. Guzman waited in the
          car.

                 The victim related to the police that an
          individual, later identified as [appellant], had a knife
          with an extended blade in her hand and told K.D.
          either “Give me the phone or I’ll stab you” or “Give
          me the phone or I’ll cut you.” K.D. handed her black
          IPhone 4S, valued at approximately $200.00, to
          [appellant].


                                    -2-
J. S69020/14



                  Once [appellant] obtained the phone, she then
            demanded the pass lock code and threatened the
            juvenile again.      This was witnessed by other
            juveniles in the area. [Appellant] then ran back to
            Mr. Gil’s car and the three actors fled the area.

Trial court opinion, 4/4/14 at 3-4 (citations omitted).

      On August 6, 2013, appellant entered a negotiated guilty plea before

the Honorable Kelly L. Bannach.      In case number 274 of 2012, appellant

pled guilty to retail theft; in case number 436 of 2013, appellant pled guilty

to one count of access device fraud; and in case number 438 of 2013,

appellant pled guilty to robbery and criminal conspiracy to commit robbery.2

On October 30, 2013, Judge Bannach sentenced appellant to an aggregate

term of four to eight years’ incarceration pursuant to the plea agreement.

On November 7, 2013, appellant filed a motion to modify sentence, which

was denied on November 18, 2013. (Docket #31, 32.)

      Counsel filed a motion for leave to withdraw his appearance and a

timely notice of appeal on November 27, 2013.             The trial court denied

counsel’s motion. Thereafter, counsel complied with the trial court’s order to

file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P., Rule 1925(b), 42 Pa.C.S.A.      On January 17, 2014, trial counsel

was permitted to withdraw and Sean T. Poll, Esq., was appointed.




2
  The Commonwealth withdrew the remaining charges and agreed that
appellant’s minimum sentence would not exceed four years.


                                     -3-
J. S69020/14


     Subsequently, Attorney Poll filed a petition for leave to withdraw and

an Anders brief with this court.      As counsel indicated in the letters to

appellant that, if allowed to withdraw, appellant has the right to represent

herself or hire private counsel, a per curiam order was entered on July 24,

2014, permitting appellant to file a response to counsel’s petition to

withdraw, either pro se or via privately retained counsel, within 30 days.

Appellant filed a pro se letter dated August 4, 2014, stating she is not

certain how to respond and she wants to proceed pro se.

     “When presented with an Anders brief, this [c]ourt may not review

the merits of the underlying issues without first passing on the request to

withdraw.”    Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa.Super.

2010), citing Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa.Super.

2007) (en banc) (citation omitted).

             In order for counsel to withdraw from an appeal
             pursuant to Anders, certain requirements must be
             met, and counsel must:

             (1)   provide a summary of the procedural
                   history and facts, with citations to the
                   record;

             (2)   refer to anything in the record that
                   counsel believes arguably supports the
                   appeal;

             (3)   set forth counsel’s conclusion that the
                   appeal is frivolous; and

             (4)   state counsel’s reasons for concluding
                   that the appeal is frivolous.  Counsel
                   should articulate the relevant facts of


                                      -4-
J. S69020/14


                   record, controlling case law, and/or
                   statutes on point that have led to the
                   conclusion that the appeal is frivolous.

Id., quoting Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

        Our review of Attorney Poll’s application to withdraw, supporting

documentation, and Anders brief reveals that he has complied with all of

the foregoing requirements. We note that counsel also furnished a copy of

the brief to appellant. While counsel did not clearly advise appellant of her

right to retain new counsel, proceed pro se, or raise any additional points

that she deems worthy of this court’s attention, by per curiam order, this

court so advised to make sure appellant knew her rights. Appellant filed a

pro se response indicating she wanted the appeal to continue. Additionally,

counsel attached to the Anders petition a copy of the letter sent to

appellant as required under Commonwealth v. Millisock, 873 A.2d 748,

751 (Pa.Super. 2005). See Daniels, 999 A.2d at 594 (“While the Supreme

Court in Santiago set forth the new requirements for an Anders brief,

which    are   quoted   above,   the   holding   did   not   abrogate   the   notice

requirements set forth in Millisock that remain binding legal precedent.”).

As we find the requirements of Anders and McClendon are met, we will

proceed with our review.

        Appellant challenges the discretionary aspects of her sentence. “It is

firmly established that a plea of guilty generally amounts to a waiver of all

defects and defenses except those concerning the jurisdiction of the court,



                                       -5-
J. S69020/14


the legality of the sentence and the validity of the guilty plea.”

Commonwealth v. Dalberto, 648 A.2d 16, 18 (Pa.Super. 1994) (emphasis

in original).   Thus, when a defendant pleads guilty pursuant to a plea

agreement that includes a negotiated sentence, the defendant may not seek

a discretionary appeal as to the agreed-upon sentence.     (Id. at 20-21.)

Permitting such an appeal would make a sham of the negotiated plea

process, thus depriving the Commonwealth from the benefit of the bargain,

and giving the defendant a second bite at the sentencing process. (Id. at

19-21.)

      Appellant agreed to enter the above-stated guilty pleas, and in

exchange, the Commonwealth withdrew the remaining charges and agreed

that appellant’s minimum sentence would not exceed four years. (Notes of

testimony, 8/6/13 at 2, 6-7, 9-10; 10/30/13 at 2, 39-40.) The court noted

appellant received a substantial benefit from the plea bargain, as this

sentence was lower than what the guidelines called for (54-66 months’

incarceration). (Notes of testimony, 10/30/13 at 40.) The plea agreement

was accepted by the trial court, and appellant was sentenced in accordance

with the plea agreement.   Therefore, appellant received the benefit of her

bargain, and she cannot now seek a discretionary appeal of her agreed-upon

penalties.   Commonwealth v. Reichle, 589 A.2d 1140, 1141 (Pa.Super.

1991) (“This court has no authority to permit a discretionary appeal of a




                                   -6-
J. S69020/14


negotiated sentence agreed upon by the parties and accepted by the

court.”). We therefore affirm judgment of sentence.

     Judgment of sentence affirmed. Petition to withdraw as counsel

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/16/2015




                                   -7-